Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 20-41 have been examined.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 20, and similarly independent claim 29, is allowable is because the closest prior art of record, US 2013/0016658 by Lovsen et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a method of connecting User Equipment (UEs) to a telecommunication network via an access node of the telecommunication network that includes subsequently receiving a request for a further connection from a requesting UE, wherein the requesting UE is the first UE or a second UE; and based on a time value associated with the released connection, determining whether the stored configuration parameters related to the released connection can be re-used in relation to the request for the further connection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2014/0022990 - UE sends an indication to indicate the UE's preference of using a configuration that was used during last time the UE was in RRC_CONNECTED.
US 9713044 - UE receiving an radio resource control (RRC) connection reconfiguration message including secondary cell group (SCG) configuration parameters, where a master cell group (MCG) and a SCG are configured for dual connectivity
US 2013/0016658 -  re-establishment of dedicated bearers when connection is lost temporarily

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466